DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-17 are objected to because of the following informalities:  
Regarding Claim 9: Line 1-3 states: “wherein: the rotor further comprises a magnetic group; the magnetic group is located in the hub and is wound around the stator.” It should be changed to state: --wherein: the rotor further comprises a magnetic group; the magnetic group is located in the hub and encircles the stator.--.  
Regarding Claim 10: Line 4-7 states: “a rotor fixedly mounted in the fan frame, the rotor comprising a hub, a rotation shaft, a magnetic group, and an impeller, the rotation shaft and the magnetic group located in the hub, the magnetic group wound around the stator, and the impeller covered on the hub;”. It should be changed to state: --a rotor fixedly mounted in the fan frame, the rotor comprising a hub, a rotation shaft, a magnetic group, and an impeller, the rotation shaft and the magnetic group located in the hub, the magnetic group encircling the stator, and the impeller covered on the hub;--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Jarrah US 2007/0152519.

    PNG
    media_image1.png
    848
    984
    media_image1.png
    Greyscale
 Annotated Figure 3 of Jarrah US 2007/0152519 (Attached Figure 1) 
Regarding Claim 1: Jarrah US 2007/0152519 discloses all of the claimed limitations including: a fan frame (502, Fig 5); a stator (404, Fig 4) fixedly mounted in the fan frame (¶0022, ¶0015); and  a rotor (410,408,412,114, ¶0015-¶0016) fixedly mounted in the fan frame (i.e. the rotor is fixedly mounted within the interior volume of the hub ¶0016, and the hub 116 is located within fan frame 502 as seen in Figure 5), the rotor (410,408,412,114) comprising an impeller (114, Fig 3, ¶0013-¶0016); wherein: the impeller comprises a main body (see Annotated Figure 3 of Jarrah US 2007/0152519 (Attached Figure 1) above) and a plurality of blades (i.e. axial blades 118 shown in Figure 1, Figure 2, Figure 4 and Figure 5) equally spaced around a periphery of the main body (Figures 1 and 2 show the axial blades being equally spaced around the periphery of hub 116); the main body (Attached Figure 1) comprises a top portion (Attached Figure 1) and a side portion (Attached Figure 1); the top portion has an annular shape (the top portion is ring shaped (as seen in the cross section in Figure 3 and Attached Figure 1) and is generally identified by inlet facing surface 120 in Figure 1 and Figure 2);  the side portion has a cylindrical shape (the side portion is cylindrically shaped (as seen in the cross section in Figure 3 and Attached Figure 1) and consist of hub 116 and the angled surface between element 120 & 116 in Figure 2) and extends from a peripheral edge of the top portion (the side portion extends from the peripheral edge of the top portion as seen in Attached Figure 1); a plurality of heat dissipating portions (radial blades 218, Figure 1-5) protrudes from an inner side of the top portion (as seen in Figure 3 and Attached Figure 1, radial blades 218 protrude from interior surface 320 of the top portion); the plurality of heat dissipating portions is arranged at 
Regarding Claim 2: Jarrah US 2007/0152519 does disclose the limitations: wherein: the heat dissipating portions (radial blades 218, Figure 1-5) extend from a position adjacent to the side portion (Attached Figure 1) in a direction away from the side portion (i.e. in a radially inward direction away from the side portion shown in Attached Figure 1) toward a hollow portion of the top portion (Attached Figure 1).
Regarding Claim 3: Jarrah US 2007/0152519 does disclose the limitations: wherein: the plurality of heat dissipating portions (radial blades 218, Figure 1-5) is arranged at equal intervals (as seen in Attached Figure 1, a distal end of each of the respective radial blades 218 is arranged from the interior surface 320 by the same interval, thus the plurality of heat dissipating portions is arranged at equal intervals from the interior surface; additionally or in the alternate blades 218 are arranged at equal intervals in the circumferential direction as seen in Figure 5).

    PNG
    media_image2.png
    738
    1014
    media_image2.png
    Greyscale
 Annotated Figure 5 of Jarrah US 2007/0152519 (Attached Figure 2)
Regarding Claim 4: Jarrah US 2007/0152519 does disclose the limitations: wherein: one side of the heat dissipating portion is a flat surface (see Annotated Figure 5 of Jarrah US 2007/0152519 (Attached Figure 2) above), and another side is a curved surface (Attached Figure 2).

    PNG
    media_image3.png
    858
    1054
    media_image3.png
    Greyscale
 Annotated Figure 4 of Jarrah US 2007/0152519 (Attached Figure 3)
Regarding Claim 10: Jarrah US 2007/0152519 discloses all of the claimed limitations including: a fan frame (502, Fig 5); a stator (404, Fig 4) fixedly mounted in the fan frame (502, Fig 5); and a rotor (410,408,412,114, ¶0015-¶0016) fixedly mounted in the fan frame (i.e. the rotor is fixedly mounted within the interior volume of the hub ¶0016, and the element 116 is located within fan frame 502 as seen in Figure 5), the rotor comprising a hub (see Annotated Figure 4 of Jarrah US 2007/0152519 (Attached Figure 3) above), a rotation shaft 410, a magnetic group 412, and an impeller (114, Fig 3, ¶0013-¶0016), the rotation shaft and the magnetic group located in the hub (Attached 
Regarding Claim 11: Jarrah US 2007/0152519 does disclose the limitations: wherein: the main body (Attached Figure 1) comprises a top portion (Attached Figure 1) and a side portion (Attached Figure 1); the top portion has an annular shape (the top portion is ring shaped (as seen in the cross section in Figure 3 and Attached Figure 1) and is generally identified by inlet facing surface 120 in Figure 1 and Figure 2); the side portion has a cylindrical shape (the side portion is cylindrically shaped (as seen in the cross section in Figure 3 and Attached Figure 1) and consist of hub 116 and the angled surface between element 120 & 116 in Figure 2) and extends from a peripheral edge of 
Regarding Claim 12: Jarrah US 2007/0152519 does disclose the limitations: wherein: the heat dissipating portions (radial blades 218, Figure 1-5) extend from a position adjacent to the side portion (Attached Figure 1) in a direction away from the side portion (i.e. in a radially inward direction away from the side portion shown in Attached Figure 1) toward a hollow portion of the top portion (Attached Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrah US 2007/0152519 as applied to claim 1 above, and further in view of Yang US 2009/0096304 and Arima US 2017/0227020.
Regarding Claim 5: Jarrah US 2007/0152519 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally Jarrah US 2007/0152519 discloses: wherein the fan frame (502, Fig 5) comprises a base (bottom flange portion of housing 520 illustrated in Figure 5). Jarrah US 2007/0152519 is silent regarding the particular structure which is used to mount the stator to the fan frame, thus Jarrah US 2007/0152519 is silent regarding the limitations: wherein: the fan frame comprises a shaft; a hollow post protrudes from a surface of the base; a through hole is defined in the hollow post along an axial direction of the hollow post; and the shaft is received in the through hole.

    PNG
    media_image4.png
    527
    1087
    media_image4.png
    Greyscale
 Annotated Figure 2 of Yang US 2009/0096304 (Attached Figure 4)
However Yang US 2009/0096304 does disclose the limitations: a fan frame 10, a stator (stator 33 of motor 30, ¶0012-¶0013, see Figures) fixedly mounted to the fan 

    PNG
    media_image5.png
    675
    1391
    media_image5.png
    Greyscale
 Annotated Figure 3 of Arima US 2017/0227020 (Attached Figure 6)
However Arima US 2017/0227020 does disclose the limitations:
a base (62 - Figure 2-3) and a shaft (211 - Figure 2-3, also see Annotated Figure 3 of Arima US 2017/0227020 (Attached Figure 6) above);

a through hole (Attached Figure 6) is defined in the hollow post (Attached Figure 6) along an axial direction of the hollow post (i.e. along a direction of axis 9 in Figure 3); and 
the shaft (211) is received in the through hole (Attached Figure 6. ¶0047-¶0048). 

Hence it would have been obvious to one of ordinary skill in the art to modify the base (bottom flange portion of housing 520 illustrated in Figure 5) and unknown connection between the stator 404 and fan frame 502 of Jarrah US 2007/0152519 with the base (= bottom flange portion of frame 10 illustrated in Figure 1, plurality of ribs 14, supporting plate 13, mounting arms 181, and barbs 182), shaft (=16), hollow post (=165), and pins 191 of Yang US 2009/0096304 in order to simplify the mounting of the stator to the fan frame, thereby decreasing the cost of the fan motor (¶0024).
Further Regarding Claim 5: Jarrah US 2007/0152519 as modified by Yang US 2009/0096304 discloses the claimed invention except for “the hollow post and the shaft are formed as separate parts, and the shaft is received in a through hole defined by the hollow post” (i.e. make the hollow post and the shaft separate parts and fix the shaft inside the hollow post). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hollow post and the shaft separate parts and fix the shaft inside the hollow post (as taught by Arima US 2017/0227020, ¶0047-¶0048), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding Claim 6: Jarrah US 2007/0152519 as modified by Yang US 2009/0096304 and Arima US 2017/0227020 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 5. Additionally Jarrah US 2007/0152519 discloses the limitations: wherein: the stator (stator component, 404) comprises a stator core (the stator component of the motor of Jarrah comprises stator coils 404, ¶0015, ¶0022, stators which have coils such as the prior art of Jarrah inherently include a stator core), a coil (i.e. stator coils 404), a circuit board (printed circuit board provided at the base of the fan (e.g. 702 in Fig 7), the air passing across the stator coils will also pass over and around the printed circuit board, ¶0018). Jarrah US 2007/0152519 is silent regarding the limitations: an insulation frame; the insulation frame is covered on an outer side of the stator core; the coil is wound around the insulation frame; the circuit board is located on a side of the insulation frame and is electrically coupled to the coil; and the insulation frame is sleeved outside the shaft. 
However Yang US 2009/0096304 does disclose the limitations: a stator 33; wherein: the stator 33 comprises a stator core 333, a coil 334, a circuit board 31, and an insulation frame (331,332,335,336, ¶0013-¶0017); the insulation frame is covered on an outer side of the stator core (elements 331,335 cover a top outer side of stator core 333, elements 332,336 cover a bottom outer side of stator core 333 as seen in Figure 2); the coil 334 is wound around the insulation frame (as seen in Figures 2-4 coil 334 is wound around elements 331 and 332 of the insulation frame); the circuit board 31 is located on a side of the insulation frame (circuit board 31 is located below the insulation frame (i.e. located on a side below the insulation frame)) and is electrically coupled to the coil (¶0014); and the insulation frame is sleeved outside the shaft (as seen in Figure 2, 
Hence it would have been obvious to one of ordinary skill in the art to modify the stator (stator component, 404) of Jarrah US 2007/0152519 with the insulation frame (331,332,335,336, ¶0013-¶0017) in stator 33 of Yang US 2009/0096304 in order to protect the top and bottom surfaces of the stator core; and electrically connect the coil and the circuit board in the motor of Jarrah US 2007/0152519 as taught by Yang US 2009/0096304 in order to provide electricity to the coil via the printed circuit board through the connection therebetween (Yang - ¶0014).
Regarding Claim 7: Jarrah US 2007/0152519 does disclose the limitations: wherein: the rotor (410,408,412,114, ¶0015-¶0016) comprises a hub (the rotor comprises “hub of rotor” as shown in Attached Figure 3); the hub comprises a top wall (Attached Figure 3) and a side wall (Attached Figure 3) extending from a peripheral edge of the top wall (Attached Figure 3); the top wall is arranged facing the top portion (Attached Figure 3), and the side wall is arranged facing the side portion (Attached Figure 3); and the top wall defines an opening (openings 428, see Figures, the prior art of Jarrah addresses this limitation in the same manner as the instant application) facing the plurality of heat dissipating portions (as seen in Figure 5 openings 428 face secondary blades 218).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrah US 2007/0152519 in view of Yang US 2009/0096304 and Arima US 2017/0227020 as applied to claim 7 above, and further in view of Chen US 2007/0114860.
Regarding Claim 8: Jarrah US 2007/0152519 as modified by Yang US 2009/0096304 and Arima US 2017/0227020 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 7. Additionally, Jarrah US 2007/0152519 as modified by Yang US 2009/0096304 discloses the limitations: wherein: the rotor (Jarrah - 410,408,412,114) further comprises a rotation shaft (Jarrah - 410); the shaft (Yang - (Attached Figure 4)) defines a receiving hole (i.e. inner cylindrical surface of element 16 in Figures 2-6) along an axial direction of the shaft (i.e. along axial direction of the shaft in Attached Figure 4); the top wall (Jarrah - Attached Figure 3); one end of the rotation shaft (Jarrah - upper/left end of shaft 410) is mounted to the top wall (Jarrah - as seen in Attached Figure 3 the upper/left end of shaft 410 is fixed to the top wall). Jarrah US 2007/0152519 as modified by Yang US 2009/0096304 is silent regarding the limitations: a bearing is fixedly received in the receiving hole; the bearing defines a shaft hole along an axial direction of the bearing; a mounting hole is defined in a central portion of the top wall, one end of the rotation shaft  is mounted in the mounting hole and another end of the rotation shaft is mounted in the shaft hole. 

    PNG
    media_image6.png
    806
    1623
    media_image6.png
    Greyscale
 Annotated Figure 4 of Chen US 2007/0114860 (Attached Figure 5)

Hence it would have been obvious to one of ordinary skill in the art to modify the schematic connection between the rotating shaft 410 and the top wall of Jarrah US 2007/0152519 with the connection between the top wall and the rotation shaft taught by  of Chen US 2007/0114860 in order to connect the rotating shaft to the top wall with a conventional connection used in axial fans; and modify the shaft (Attached Figure 4) and receiving hole (i.e. inner cylindrical surface of element 16 in Figures 2-6) of Yang US 2009/0096304 with the rotating shaft 52 and bearings fixed in hollow shaft 22 as taught by Chen US 2007/0114860 in order to journal the rotor to the hollow shaft through the bearings 6 (Figure 4, ¶0020).
Regarding Claim 9: Jarrah US 2007/0152519 does disclose the limitations: wherein: the rotor (410,408,412,114, ¶0015-¶0016) further comprises a magnetic group 412; the magnetic group 412 is located in the hub (Attached Figure 3) and encircling the stator (Attached Figure 3, magnet 412 faces stator 404, additionally the magnet 412 is an annular shaped magnet, thus when Figure 4 is viewed in light of this information, magnet 412 encircles the stator).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrah US 2007/0152519 as applied to claim 12 above, and further in view of Chen US 2007/0114860.
Regarding Claim 13: Jarrah US 2007/0152519 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Additionally, Jarrah US 2007/0152519 discloses the limitations: wherein: the fan frame (502, Fig 5) comprises a frame body (substantially cylindrical wall portion of the fan frame generally indicated by element 502 in Figure 5, the top flange of the housing and the bottom flange of the housing) ; the frame body is hollow (as seen in Figure 5, the frame body is hollow); an air inlet (opening at the top of the fan frame, see Figure 5 and Figure 4) is defined in a first portion of the frame body (top flange of the housing), and an air outlet (opening at the bottom of the fan frame) is defined in a second portion of the frame body opposite to the air inlet (bottom flange of the housing). Jarrah US 2007/0152519 does not disclose the limitations: a base, the base is located at a central portion of the air outlet; and a hollow post protrudes from a center of a surface of the base toward the air inlet. 

Hence it would have been obvious to one of ordinary skill in the art to modify the fan frame 502 of Jarrah US 2007/0152519 with the base 33,34 and hollow post 22 of Chen US 2007/0114860 in order to support the stator with the hollow post structure of the fan frame.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrah US 2007/0152519 as applied to claim 1 above, and further in view of Yang US 2009/0096304 and Arima US 2017/0227020.
Regarding Claims 13 & 14: Jarrah US 2007/0152519 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Additionally, Jarrah US 2007/0152519 discloses the limitations: wherein: the fan frame (502, Fig 5) comprises a frame body (substantially cylindrical wall portion of the fan frame generally indicated by element 502 in Figure 5, the top flange of the housing and the bottom flange of the housing) ; the frame body is hollow (as seen in Figure 5, the frame body is hollow); an air inlet (opening at the top of the fan frame, see Figure 5 and Figure 4) is defined in a first portion of the frame body (top flange of the housing), and an air outlet 
However Yang US 2009/0096304 does disclose the limitations: 10, a stator (stator 33 of motor 30, ¶0012-¶0013, see Figures) fixedly mounted to the fan frame (¶0012-¶0013, see Figures); wherein: the fan frame 10 comprises a frame body 11 and a base (= plurality of ribs 14, supporting plate 13, mounting arms 181, and barbs 182), the base is located at a central portion of the air outlet (supporting plate 13 of the base is centrally located at the bottom of the fan frame which corresponds to the air outlet of Jarrah); and a hollow post (=165 ¶0016; protrusion165 of Yang corresponds to the hollow post 131 in figure 1 of the instant application, also see (Attached Figure 4) above) protrudes from a center (Attached Figure 4) of a surface of the base (surface generally indicated by element 13 in Figure 2) toward the air inlet (element 165 extends upward toward the top of the fan frame, where the top of the fan frame corresponds to the air inlet of Jarrah); the fan frame further comprises a shaft (=16; element 16 of Yang corresponds to the shaft 15 in figure 1 of the instant application; also see Annotated Figure 2 of Yang US 2009/0096304 (Attached Figure 4)); one end of the shaft (one end 
However Arima US 2017/0227020 does disclose the limitations:
a fan frame (41, ¶0045-¶0047), the fan frame comprises a base (62 - Figure 2-3) and a shaft (211 - Figure 2-3, also see Annotated Figure 3 of Arima US 2017/0227020 (Attached Figure 6) above);
a rotor 22, wherein the rotor comprises a rotation shaft 221;
a hollow post (Attached Figure 6) protrudes from a center of a surface of the base (as seen in Attached Figure 6 and Figure 3, the hollow post protrudes from a center of the indicated surface of base 62) toward the air inlet (i.e. toward inlet 11 in Figure 2-3);
a through hole (Attached Figure 6) is defined in a center of the hollow post (Attached Figure 6) along an axial direction of the hollow post (i.e. along a direction of axis 9 in Figure 3); and 
one end of the shaft (i.e. bottom end of shaft 211 in Figure 3) is received and fixed in the through hole (Attached Figure 6. ¶0047-¶0048);
the shaft 211 defines a receiving hole (= interior surface of element 211 which fixes to the outer race of bearings 213, ¶0040) along an axial direction of the shaft (as seen in Attached Figure 6, Figure 3, and ¶0039-¶0041);

Hence it would have been obvious to one of ordinary skill in the art to modify the fan frame 502 and unknown connection between the stator 404 and fan frame 502 of Jarrah US 2007/0152519 with the base (=plurality of ribs 14, supporting plate 13, mounting arms 181, and barbs 182), shaft (=16), hollow post (=165), and pins 191 of Yang US 2009/0096304 in order to simplify the mounting of the stator to the fan frame, thereby decreasing the cost of the fan motor (¶0024); and modify the hollow post (Attached Figure 4) and the shaft (Attached Figure 4) of Yang US 2009/0096304 with the hollow post (Attached Figure 6), the shaft 211, the rotating shaft 221 and bearings 213 fixed in hollow shaft 211 of Arima US 2017/0227020 in order to journal the rotation shaft 221 of the rotor 22 to the hollow shaft 211 through the bearings (as shown in Figure 2 and 3 of Arima).
Regarding Claim 15: Jarrah US 2007/0152519 as modified by Yang US 2009/0096304 and Arima US 2017/0227020 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 14. Additionally Jarrah US 2007/0152519 discloses the limitations: wherein: the stator (stator component, 404) comprises a stator core (the stator component of the motor of Jarrah comprises stator coils 404, ¶0015, ¶0022, stators which have coils such as the prior art of Jarrah inherently include a stator core), a coil (i.e. stator coils 404), a circuit board (printed circuit board provided at the base of the fan (e.g. 702 in Fig 7), the air passing across 
However Yang US 2009/0096304 does disclose the limitations: a stator 33; wherein: the stator 33 comprises a stator core 333, a coil 334, a circuit board 31, and an insulation frame (331,332,335,336, ¶0013-¶0017); the insulation frame is covered on an outer side of the stator core (elements 331,335 cover a top outer side of stator core 333, elements 332,336 cover a bottom outer side of stator core 333 as seen in Figure 2); the coil 334 is wound around the insulation frame (as seen in Figures 2-4 coil 334 is wound around elements 331 and 332 of the insulation frame); the circuit board 31 is located on a side of the insulation frame (circuit board 31 is located below the insulation frame (i.e. located on a side below the insulation frame)) and is electrically coupled to the coil (¶0014); and the insulation frame is sleeved outside the shaft (as seen in Figure 2, Attached Figure 4, and Figure 6, the features of the insulation frame surround the shaft (i.e. are sleeved outside the shaft)). 
Hence it would have been obvious to one of ordinary skill in the art to modify the stator (stator component, 404) of Jarrah US 2007/0152519 with the insulation frame (331,332,335,336, ¶0013-¶0017) in stator 33 of Yang US 2009/0096304 in order to protect the top and bottom surfaces of the stator core; and electrically connect the coil and the circuit board in the motor of Jarrah US 2007/0152519 as taught by Yang US 
Regarding Claim 16: Jarrah US 2007/0152519 does disclose the limitations: wherein: the rotor (410,408,412,114, ¶0015-¶0016) comprises a hub (Attached Figure 3); the hub comprises a top wall (Attached Figure 3) and a side wall (Attached Figure 3) extending from a peripheral edge of the top wall (Attached Figure 3); the top wall is arranged facing the top portion (Attached Figure 3), and the side wall is arranged facing the side portion (Attached Figure 3); and the top wall defines an opening (openings 428, see Figures, the prior art of Jarrah addresses this limitation in the same manner as the instant application) facing the plurality of heat dissipating portions (as seen in Figure 5 openings 428 face secondary blades 218).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrah US 2007/0152519 in view of Yang US 2009/0096304 and Arima US 2017/0227020 as applied to claim 16 above, and further in view of Okuda US 2019/0285076.
Regarding Claim 17: Jarrah US 2007/0152519 as modified by Yang US 2009/0096304 and Arima US 2017/0227020 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 16. Additionally, Jarrah US 2007/0152519 as modified by Yang US 2009/0096304 and Arima US 2017/0227020 does disclose the limitations: a connection provided in a central portion of the top wall (Jarrah - connection between shaft 410 and top wall - Attached Figure 3); one end of the rotation shaft is connected to the top wall (Jarrah - as seen in Attached Figure 3, the top end (i.e. one end) of rotation shaft 410 is connected to the central portion of the top wall), and another end of the rotation shaft (Jarrah - the bottom end (i.e. another end) of 
However Okuda US 2019/0285076 does disclose the limitations: 
a rotation shaft 117;
a top wall (wall generally indicated by element 114a in Figure 6B); a mounting hole (opening which receives element 118 in Figure 6B) is defined in a central portion of the top wall (as seen in Figure 6A & 6B the opening which receives element 118 is at the center of the top wall), one end of the rotation shaft (i.e. top end of shaft 117 which is surrounded by element 118) is mounted in the mounting hole (a top end of the rotation shaft 117 is fixed to the top wall via bushing 118). 
Further Regarding Claim 17: Jarrah US 2007/0152519 in view of Yang US 2009/0096304 and Arima US 2017/0227020 discloses the claimed invention except for a connection between the top wall and the rotation shaft where “the top wall and the rotation shaft are formed as separate parts, and one end of the rotation shaft is mounted in the mounting hole” (i.e. make the top wall and the rotation shaft separate parts, and fix one end of the rotation shaft in the mounting hole of the top wall). It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the top wall and the rotation shaft separate parts, and fix one end of the rotation shaft in the mounting hole of the top wall (as taught by Okuda US 2019/0285076 (Figure 6A-6B, ¶0015-¶0017, ¶0030), since it has been held that Nerwin v. Erlichman, 168 USPQ 177, 179.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/